DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said motion unit” in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner (US 5,944,3471) in view of Christian (US 2018/0009360).
Regarding claim 1, Steiner et al. disclose a mobile platform system (1, fig 1) for a vehicle compartment (shown in fig 1), comprising: 
a platform (2, fig 1) comprising a front edge (13, fig 5), a rear edge (1f, fig 5) and opposite lateral edges (1c, 1d, fig 5), said platform comprising a reinforcement beam (17, fig 1) along a length thereof on each lateral edge; and
 a motion assembly (23, fig 5): 
wherein the reinforcement beams engage wheels (22, fig 4) on each lateral edge of the platform.
Steiner et al. do not disclose a motion unit
However, Christian teaches a motion unit (11, fig 3) driving said platform supported by said wheels in and out of the vehicle compartment (shown in fig 3).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to modify a  mobile platform system, such as that disclosed by Steiner et al.  to have a motor to drive a platform as taught by Christian. in order to provide different operational functions in transporting a vehicle.
	

Regarding claim 2, Steiner et al. also disclose each lateral edge comprises a T-beam (10, fig 2) along a length thereof, a flat top (4A, FIG 2) of the flange of the T-beam being vertically positioned and secured to the respective lateral edge of the platform, while 

Regarding claim 3, Steiner et al. further disclose each lateral edge comprises a T-beam (10, fig 2) along a length thereof, a flat top (4A, FIG 2) of the flange of the T-beam being vertically positioned and secured to the respective lateral edge of the platform, and the web of the T-beam extending generally horizontally away from the respective lateral edge of the platform; the platform system comprises supporting plates secured to the floor of the compartment, on each side of the platform, facing the lateral edges of the platform, said wheels being mounted to said supporting plates with an adjustable vertical and horizontal position of each wheel; and the web of the T-beam is supported by said wheels (shown in fig 4).

Regarding claim 4, Steiner et al. furthermore disclose the wheels are supported in relative to the floor of the vehicle compartment on each lateral edge of the platform by supporting plates, with a controlled vertical and horizontal tolerance of a position of each wheel (shown in fig 4).

Regarding claim 5, Steiner et al. additionally disclose each lateral edge comprises a T-beam (10, fig 2) along a length thereof, a flat top (4A, FIG 2) of the flange of the T-beam being vertically positioned and secured to the respective lateral edge of the platform, and the web of the T-beam extending generally horizontally away from the respective lateral edge of the platform; the platform system comprises supporting plates 

Regarding claim 6, in addition, Steiner et al. disclose each lateral edge comprises a T-beam (10, fig 2) along a length thereof, the web of each T-beam being guided between upper and lower wheels supported (shown in fig 4) relative to the floor of the vehicle compartment on each said lateral edges of the platform.

Regarding claim 7, Steiner et al. also disclose each lateral edge comprises a T-beam (10, fig 2) along a length thereof, the web of each T-beam is guided between upper and lower guiding wheels supported relative to a floor of the compartment on each said lateral edges of the platform, at least one supporting wheel on each said lateral edges of the platform supporting the platform.

Regarding claim 8, Steiner et al. further disclose each lateral edge comprises a T-beam (10, fig 2) along a length thereof, the web of each T-beam is guided between upper and lower guiding wheels supported relative to the floor of the vehicle compartment on each said lateral edges of the platform, said upper and lower guiding wheels (10, fig 2) being offset along a direction of movement of the platform.

.


Allowable Subject Matter
Claims 18-20 allowed.
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parri discloses a storage system.  Russell discloses a truck bed.  Bergeron discloses a cargo area. Peters discloses bed liner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNSURRAYE WESTBROOK whose telephone number is (571)270-7820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612                                                                                                                                                                                                        
/SUNSURRAYE WESTBROOK/
Examiner Art Unit 3612